                                         UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF OREGON

In re                                        ) Case No.
                                             )
                                             ) (Check all applicable boxes)
                                             )     Ch. 7/13 Motion for Relief from
                                             )         Debtor     Chapter 13 Codebtor Stay
                                             )
                                             )
                                                   Filed by Creditor:                  EXHIBIT C
                                             )     Response to Stay Motion filed by Respondent:
Debtor(s)                                    )

1. Debt, Default, Other Encumbrances, Description and Value of Collateral (To be completed by creditor)

    a. Description of collateral (car model, year, VIN, property address):



    b. Amount of debt: $                       consisting of principal: $                ; interest: $               ;
       other:



    c. Description, amount and priority of other encumbrances on collateral. If not known, include applicable
       information from debtor’s schedules if available on PACER:



        Total debt secured by collateral (total 1.b. + 1.c.): $                    .

    d. Value of collateral: $                     .
       Equity in collateral: $                     , after deducting $                    liquidation costs.

    e. Current monthly payment: $                         .

    f. If Chapter 13:

        (1) $               postpetition default consisting of (e.g., $                   payments, $
            late charges, $             fees):


        (2) $                     prepetition default consisting of       amounts specified in proof of claim, or,
                consisting of:


    g. If Chapter 7, total amount of default $                        .


720.80 (12/1/2018)                               Page 1 of 5
                                 Case 16-33185-pcm7           Doc 694-3     Filed 03/11/19
RESPONSE (Identify specific items disputed and specify what you contend are the pertinent facts including why
there is a postpetition default, if applicable) (to be completed by respondent):




2. Relief from stay should be granted because (check all that apply): (To be completed by creditor)
        Lack of adequate protection because of failure to make sufficient adequate protection payments and
        lack of a sufficient equity cushion.
        Lack of insurance on collateral.
         No equity in the collateral and the property is not necessary for an effective reorganization.
         Failure of debtor to make Chapter 13 plan payments to the trustee.
         Failure of debtor to make direct payments to secured creditor required by Chapter 13 plan.
         Other (describe):




RESPONSE (Specify why relief from stay should be denied. If respondent proposes to cure a postpetition
default, detail the cure by attaching a proposed order using Local Form (LBF) 720.90 available at
https://www.orb.uscourts.gov under Forms/Local Forms) (to be completed by respondent):




3. Background (To be completed by creditor)

   a. Date petition filed:               Current Chapter:          (7 or 13)
      If 13, current plan date                Confirmed:        Yes       No
      If 13, treatment of creditor’s prepetition claim(s) in plan:




      If 7, debtor    has       has not stated on Local Form (LBF) 521 or 521.05 that debtor intends to
      surrender the collateral.

   b. Creditor has a lien on the collateral by virtue of (check all applicable sections and also see paragraph 6
        below):
        Security agreement, trust deed or land sale contract dated                       , and, if applicable, an
        assignment of said interest to creditor. The security interest was perfected as required by applicable
        law on                  .


720.80 (12/1/2018)                           Page 2 of 5
                           Case 16-33185-pcm7          Doc 694-3      Filed 03/11/19
         Retail installment contract dated               , and, if applicable, an assignment of said interest to
         creditor. The security interest was perfected on the certificate of title on                 .
         Other (describe):




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):




4. Request for Relief from Codebtor Stay (Chapter 13 only)
   a.                             , whose address is
                                 , is a codebtor on the obligation described above, but is not a debtor in this
      bankruptcy.

   b. Creditor should be granted relief from the codebtor stay because (check all applicable boxes):
           codebtor received the consideration for the claim held by creditor,          debtor’s plan does not
      propose to pay creditor’s claim in full,           creditor’s interest would be irreparably harmed by
      continuation of the codebtor stay as a result of the default(s) described above and/or      because:




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):




5. Other Pertinent Information (To be completed by creditor, if applicable):




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):




720.80 (12/1/2018)                           Page 3 of 5
                           Case 16-33185-pcm7          Doc 694-3     Filed 03/11/19
6. Relief Requested (check all applicable sections): (To be completed by creditor)

      Creditor requests relief from the automatic stay to allow it to foreclose its lien on the above identified
      collateral, and, if necessary, to take appropriate action to obtain possession of the collateral.

      Creditor has a security interest in real property and requests relief from stay with respect to an act against
      such property and that the relief be binding in any other bankruptcy case purporting to affect such real
      property filed not later than 2 years after the date of the entry of an order granting this motion. (If you
      check this box, you must complete paragraph 5 above to support this request. If you do not do so, the
      Court will not grant relief binding in any other bankruptcy case.)

      Creditor requests that the 14-day stay provided by FRBP 4001(a)(3) be waived based on the following
      cause:




      Other (describe and explain cause):




RESPONSE (Identify any disputed items and specify the pertinent facts. If respondent agrees to some relief, attach
a proposed order using Local Bankruptcy Form (LBF) 720.90 available at https://www.orb.uscourts.gov under
Forms/Local Forms) (to be completed by respondent):




7. Documents:

   If creditor claims to be secured in paragraph 3.b. above creditor has attached to and filed with this
   motion a copy of the documents creating and perfecting the security interest, if not previously attached to
   a proof of claim.

   If this case is a Chapter 13 case and the collateral as to which creditor seeks stay relief is real property,
   creditor has attached to and filed with this motion a postpetition payment history current to a date not more
   than 30 days before this motion is filed, showing for each payment the amount due, the date the payment
   was received, the amount of the payment, and how creditor applied the payment.

720.80 (12/1/2018)                           Page 4 of 5
                            Case 16-33185-pcm7         Doc 694-3      Filed 03/11/19
RESPONDENT requests creditor provide Respondent with the following document(s), if any marked, which are
pertinent to this response:
      Postpetition payment history if not required above.
      Documents establishing that creditor owns the debt described in paragraph 1 or is otherwise a proper
      party to bring this motion.
      Other document(s) (specific description):




Creditor/Attorney                                           Respondent Debtor/Attorney (by signing, the
                                                            respondent also certifies that [s]he has not altered
                                                            the information completed by creditor)

Signature:                                                  Signature:
Name:                                                       Name:
Address:                                                    Address:

Email Address:                                              Email Address:
Phone No:                                                   Phone No:
OSB#:                                                       OSB#:

                                                            Respondent Codebtor/Attorney (by signing,
                                                            the respondent also certifies that [s]he has not
                                                            altered the information completed by creditor)

                                                            Signature:
                                                            Name:
                                                            Address:

                                                            Email Address:
                                                            Phone No:
                                                            OSB#:



You are hereby notified that the creditor is attempting to collect a debt and any information obtained will be
used for that purpose.


720.80 (12/1/2018)                           Page 5 of 5
                           Case 16-33185-pcm7         Doc 694-3      Filed 03/11/19
